EXHIBIT 99.1 SECOND AMENDING AGREEMENT TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN: PENGROWTH ENERGY CORPORATION (AS BORROWER) - and - THE FINANCIAL INSTITUTIONS NAMED HEREIN IN THEIR CAPACITIES AS LENDERS (AS LENDERS) - and - ROYAL BANK OF CANADA (AS ADMINISTRATIVE AGENT) - and – RBC CAPITAL MARKETS (AS LEAD ARRANGER AND SOLE BOOKRUNNER) - and – BANK OF MONTREAL (AS SYNDICATION AGENT) - and – THE BANK OF NOVA SCOTIA, CANADIAN IMPERIAL BANK OF COMMERCE and THE TORONTO-DOMINION BANK (AS CO-DOCUMENTATION AGENTS) July 29, 2013 Burnet, Duckworth & Palmer LLP Torys LLP SECOND AMENDING AGREEMENT This Second Amending Agreement is made as of July 29, 2013. AMONG: PENGROWTH ENERGY CORPORATION, a corporation governed by the laws of the Province of Alberta, having an office in Calgary, Alberta OF THE FIRST PART and ROYAL BANK OF CANADA, BANK OF MONTREAL, THE BANK OF NOVA SCOTIA, CANADIAN IMPERIAL BANK OF COMMERCE, THE TORONTO-DOMINION BANK, NATIONAL BANK OF CANADA, UNION BANK, CANADA BRANCH, ALBERTA TREASURY BRANCHES, SUMITOMO MITSUI BANKING CORPORATION OF CANADA, HSBC BANK CANADA and CITIBANK, N.A., CANADIAN BRANCH and thoseother financial institutions which hereafter become lenders under the Credit Agreement from time to time, in their capacities as Lenders OF THE SECOND PART and ROYAL BANK OF CANADA, a Canadian chartered bank, in its capacity as Agent OF THE THIRD PART WHEREAS the Borrower, the Agent and the Lenders are parties to an Amended and Restated Credit Agreement dated January 1, 2011, as amended by a first amending agreement dated November 29, 2011 and a lender transfer agreement dated July 29, 2013 (as so amended, the "Credit Agreement"); AND WHEREAS the Borrower, the Agent and the Lenders wish to amend the Credit Agreement on the terms and conditions set forth herein; NOW THEREFORE, in consideration of the premises, the covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto agree as follows: ARTICLE1 INTERPRETATION Definitions All capitalized terms used but not otherwise defined herein shall have the same meaning ascribed thereto in the Credit Agreement. ARTICLE2 AMENDMENTS New Definitions Section1.1 of the Credit Agreement is hereby amended by adding the following definitions in the proper alphabetical order: "Combined Tangible Assets" means, without duplication, the value of all tangible assets (including, without limitation, Petroleum and Natural Gas Rights) of the Loan Parties as valued on the balance sheet(s) of the Loan Parties, as the same would be shown on an unconsolidated basis in accordance with GAAP, after eliminating all intercompany transactions, and excluding (a)any tangible assets in respect of which there exists a Security Interest in respect of Non-Recourse Debt, (b)deferred revenues, (c)provision for future site restoration costs and (d) minority interests in Subsidiaries of such person, and for greater certainty excluding Investments in any Subsidiaries which are not Designated Subsidiaries;" ""Consolidated Non-Lindbergh Non-Adjusted Tangible Assets" means: (a) if the Lindbergh Subsidiary is not in existence or is in existence and is a Loan Party, the Consolidated Non-Adjusted Tangible Assets of the Borrower as shown on the most recent consolidated financial statements of the Borrower provided to the Lenders hereunder; or (b) if the Lindbergh Subsidiary is in existence and is not a Loan Party, the Consolidated Non-Adjusted Tangible Assets of the Borrower as shown on the most recent consolidated financial statements of the Borrower provided to the Lenders hereunder, but excluding therefrom any Consolidated Non-Adjusted Tangible Assets of the Lindbergh Subsidiary; "Consolidated Non-Adjusted Tangible Assets" means, in respect of a person, the value of all tangible assets (including, without limitation, Petroleum and Natural Gas Rights) of such person as valued on such person's balance sheet, less (a)deferred revenues, (b)provision for future site restoration costs and (c)minority interests in Subsidiaries of such person, all as determined on a consolidated basis in accordance with GAAP;" "Investments" means, with respect to any person, all investments by such person in another person, whether in the form of purchases of equity or quasi-equity or other capital contributions in such other person, making of loans or advances to such other person, purchases or acquisitions of notes, bonds, debentures or similar securities issued by such other person, provision of guarantees or other Financial Assistance for the benefit of such other person or other forms of investment in such other person; "Lindbergh Non-Recourse Debt" means any Non-Recourse Debt obtained by the Lindbergh Subsidiary to finance the development of the Lindbergh Properties; "Lindbergh Properties" means those heavy oil reserves and related properties, assets and facilities located in the Lindbergh area of East Central Alberta which are owned or otherwise held by the Borrower; - 2 - "Lindbergh Subsidiary" meansthatSubsidiary of the Borrower which is yet to be incorporated and which is to acquire the Borrower's interest in the Lindbergh Properties;" Changes to Definitions Section1.1 of the Credit Agreement is hereby amended: (a) by deleting the words "Prepaid Obligations and" in subsection(i) of the definition of "Debt"; and (b) by deleting the definition of "Permitted Financial Assistance" in its entirety and replacing it with the following: ""Permitted Financial Assistance" means: (a)Financial Assistance provided to, or for the benefit of, a Loan Party; (b) Financial Assistance provided to, or for the benefit of, the Lindbergh Subsidiary in an aggregate amount not exceeding Cdn. $350,000,000 to support the Lindbergh Non-Recourse Debt; and (c) Financial Assistance (other than any Financial Assistance dealt with under subsections(a) or (b) above) in an aggregate amount not exceeding Cdn. $35,000,000;" Maturity Date (a) Section1.1 of the Credit Agreement is hereby amended by deleting the reference to "November29, 2015" in the definition of "Maturity Date" and replacing it with "July26, 2017"; and (b) Section3.15(a) of the Credit Agreement is hereby amended by deleting the reference to "November 29" and replacing it with "July 26". Lindbergh Provisions Section8.2 of the Credit Agreement is hereby amended by removing the "and" after subsection (h) thereof, replacing the period after subsection(i) thereof with a semi-colon, and adding new subsections(j) and (k) thereof, as follows: "(j) Lindbergh Investments:unless the Lindbergh Subsidiary is a Loan Party, the Borrower shall not and shall not permit any of the other Loan Parties to make any Investment in, or transfer any assets to, the Lindbergh Subsidiary if the aggregate of the amount of such Investment or the fair market value of such assets, together with the amount of any Investments previously made in and the fair market value of any assets previously transferred to the Lindbergh Subsidiary by the Loan Parties is or would thereafter be in excess of Cdn.$350,000,000 in aggregate, other than to the extent provided under subsection(c) of the definition of Permitted Financial Assistance; and (k) Lindbergh Debt:unless the Lindbergh Subsidiary is a Loan Party, the Borrower shall not permit and shall not permit any of the other Loan Parties to permit: - 3 - (i) any Debt in the Lindbergh Subsidiary (other than any Debt owing to a Loan Party) other than the Lindbergh Non-Recourse Debt; and (ii) the aggregate amount of Debt in the Lindbergh Subsidiary (other than any Debt owing to a Loan Party) to at any time exceed Cdn.$350,000,000 or the Equivalent Amount thereof in any other currency." Loan Parties' Asset Test Section8.3 of the Credit Agreement is hereby amended by deleting subsection(d) thereof in its entirety and replacing it with the following: "(d) Loan Parties' Asset Test:subject to Section 8.1(q), the Borrower shall ensure that the Combined Tangible Assets of the Loan Parties shall not at any time be less than 85% of the Consolidated Non-Lindbergh Non-Adjusted Tangible Assets;" Non-Recourse Debt Section8.3 of the Credit Agreement is hereby amended by deleting subsection(e) thereof in its entirety and replacing it with the following: "(e) Non-Recourse Debt:the Borrower shall ensure that the aggregate outstanding amount of Non-Recourse Debt of the Borrower and its Subsidiaries, other than the Lindbergh Non-Recourse Debt, shall not exceed an amount equal to 2.5% of the Consolidated Tangible Assets of the Borrower as shown on the most recent consolidated financial statements of the Borrower provided to the Lenders hereunder." Deemed Representations and Warranties (a) Section2.2 of the Credit Agreement is hereby amended by adding the following after the reference to "Section2.1": "(with the exception of those representations which were stated to be made as at the Effective Date)". (b) Section7.2(b) of the Credit Agreement is hereby amended by adding the following after the reference to "Section2.2": "(with the exception of those representations which were stated to be made as at the Effective Date)". Compliance Certificate The form of Compliance Certificate attached as Schedule F to the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the form attached as ExhibitA hereto. - 4 - Request for Extension The form of Request for Extension attached as Schedule H to the Credit Agreement is hereby amended by deleting the words "3 years" and replacing them with "4 years". Address Updates (a) The address for the Agent as shown on its execution page and in all Schedules to the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: "Royal Bank of Canada Agency Services Group 4th Floor, 20 King Street West Toronto, OntarioM5H1C4 Attention:[redacted] Facsimile:[redacted]" (b) The form of Loan Party Guarantee attached as ScheduleK to the Credit Agreement is hereby amended in Section20(b) thereof by deleting the words "Suite 1100" in Royal Bank of Canada's Calgary address and replacing them with "Suite 3900". ARTICLE3 CONFIRMATION OF COMMITMENTS Confirmation of Commitments The Commitments of the Lenders are hereby confirmed to be as set forth in ExhibitB hereto and ScheduleA to the Credit Agreement is hereby deleted in its entirety and replaced with ExhibitB hereto. ARTICLE4 REPRESENTATIONS AND WARRANTIES Representations and Warranties The Borrower represents and warrants to the Agent and each of the Lenders, all of which representations and warranties shall survive the execution and delivery of this Agreement, that as of the date hereof: (a) the Borrower has no Subsidiaries; (b) the Combined Tangible Assets of the Loan Parties are not less than 85% of the Consolidated Non-Lindbergh Non-Adjusted Tangible Assets; (c) there exists no Default or Event of Default; and (d) the representations and warranties contained in Article2 of the Credit Agreement (on the basis that this Agreement is a Loan Document) (with the exception of those representations which were stated to be made as at the Effective Date) are true and correct. - 5 - ARTICLE5 CONDITIONS PRECEDENT Conditions Precedent This Agreement shall become effective on the date the following conditions precedent are satisfied: (a) as of such date, there exists no Default or Event of Default; (b) the representations and warranties contained in Article 4 of this Agreement and in Article2 of the Credit Agreement (on the basis that this Agreement is a Loan Document) (in each case with the exception of those representations which were stated to be made as at the Effective Date) are true and correct as of such date; (c) the Agent has received, in sufficient numbers for distribution to the Agent and each of the Lenders: (i) a duly executed copy of this Agreement; (ii) a certificate of status in respect of the Borrower issued under the laws of its governing jurisdiction; (iii) an officer's certificate of the Borrower, attaching thereto, inter alia:(i) its articles of amalgamation and by-laws (to the extent not previously provided); (ii) specimen signatures of the individuals who will be executing this Agreement on its behalf; and (iii) a resolution of its board of directors relating to its authority to execute, deliver and perform its obligations under this Agreement and the manner in which and by whom the foregoing document is to be executed and delivered; (iv) an opinion of Torys LLP, counsel to the Borrower addressed to the Agent and each Lender with respect to this Agreement, in form and substance satisfactory to the Agent and the Lenders, acting reasonably; (v) an opinion of Burnet, Duckworth & Palmer LLP, counsel to the Agent and the Lenders, addressed to the Agent and each Lender with respect to the transactions provided for herein, in form and substance satisfactory to the Agent and the Lenders, acting reasonably; and (vi) such other information as may be reasonably requested by the Agent; and (d) prior to or concurrently with the execution of this Agreement, the Borrower has paid all fees which are then due which have been agreed to be paid by it in connection herewith to the Agent and the Lenders. Waiver of a Condition Precedent The terms and conditions of Section5.1 are inserted for the sole benefit of the Agent and the Lenders and may be waived by the Agent by or with the prior consent of all of the Lenders in whole or in part with or without terms or conditions. - 6 - ARTICLE6 MISCELLANEOUS Ratification This Agreement is supplemental to the Credit Agreement and forms part of, and has the same effect as though incorporated in, the Credit Agreement.Except as amended herein, the Credit Agreement shall remain in full force and effect and is hereby ratified and confirmed in all respects. Further Assurances The Borrower, the Agent and each of the Lenders shall do all such further acts and things and execute and deliver all such further documents as shall be reasonably required in order to fully perform and carry out the terms of this Agreement. Governing Law The parties agree that this Agreement is conclusively deemed to be made under, and for all purposes to be governed by and construed in accordance with, the laws of the Province of Alberta and of Canada applicable therein. Time of Essence Time shall be of the essence of this Agreement. Counterpart Execution This Agreement may be executed in any number of counterparts and by different parties in separate counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same instrument.Delivery of an executed counterpart of a signature page by telecopier or other electronic means shall be effective as delivery of a manually executed counterpart of this Agreement. [Remainder of Page Intentionally Left Blank] - 7 - IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly executed as of the date first above written. PENGROWTH ENERGY CORPORATION Per: (signed) Per: (signed) - 8 - ROYAL BANK OF CANADA, as Lender and Fronting Lender Per: (signed) - 9 - BANK OF MONTREAL, as Lender Per: (signed) Per: (signed) - 10 - THE BANK OF NOVA SCOTIA, as Lender Per: (signed) Per: (signed) - 11 - CANADIAN IMPERIAL BANK OF COMMERCE, as Lender Per: (signed) Per: (signed) - 12 - THE TORONTO-DOMINION BANK, as Lender Per: (signed) Per: (signed) - 13 - NATIONAL BANK OF CANADA, as Lender Per: (signed) Per: (signed) - 14 - UNION BANK, CANADA BRANCH, as Lender Per: (signed) Per: (signed) - 15 - ALBERTA TREASURY BRANCHES, as Lender Per: (signed) Per: (signed) - 16 - SUMITOMO MITSUI BANKING CORPORATION OF CANADA, as Lender Per: (signed) Per: (signed) - 17 - HSBC BANK CANADA, as Lender Per: (signed) Per: (signed) - 18 - CITIBANK, N.A., CANADIAN BRANCH, as Lender Per: (signed) Per: (signed) - 19 - ROYAL BANK OF CANADA, as Administrative Agent Per: (signed) - 20 - Exhibit A To the Second Amending Agreement dated July 29, 2013 Between Pengrowth Energy Corporation, as Borrower, and a syndicate of Lenders with Royal Bank of Canada as Administrative Agent Schedule F to the Amended and Restated Credit Agreement dated as of January 1, 2011 between PENGROWTH ENERGY CORPORATION as Borrower and a syndicate of Lenders with ROYAL BANK OF CANADA as Administrative Agent COMPLIANCE CERTIFICATE I, , of the City of Calgary, in the Province of Alberta, hereby certify as at the date of this Certificate as follows: 1. I am the [President, Chief Executive Officer, Chief Operating Officer, Chief Financial Officer or Treasurer] of Pengrowth Energy Corporation (the "Borrower"); 2. This Certificate applies to the Fiscal [Quarter/Year] ending , ; 3. I am familiar with and have examined the provisions of the Amended and Restated Credit Agreementdated as of January 1, 2011, as amended to the date hereof (the "Credit Agreement"), between the Borrower and a syndicate of Lenders and Royal Bank of Canada as Administrative Agent and I have made such reasonable investigations of corporate records and inquiries of other officers and senior personnel of the Borrower and the other Loan Parties as I have deemed necessary for purposes of this Certificate; 4. All Subsidiaries of the Borrower are Designated Subsidiaries other than ; 5. No Default or Event of Default has occurred and is continuing [other than ]; 6. As of the end of this Fiscal [Quarter/Year], the Consolidated Senior Debt to EBITDA Ratio is to 1.0 and the details of the calculation thereof are attached hereto as Exhibit 1; 7. As of the end of this Fiscal [Quarter/Year], the Consolidated Total Debt to EBITDA Ratio is to 1.0 and the details of the calculation thereof are attached hereto as Exhibit 2; 8. As of the end of this Fiscal [Quarter/Year], the Consolidated Senior Debt to Capitalization Ratio is to 1.0 and the details of the calculation thereof are attached hereto as Exhibit 3; 9. As of the end of this Fiscal [Quarter/Year]: (a) the Combined Tangible Assets of the Loan Parties equals Cdn.$; (b) the Consolidated Non-Lindbergh Non-Adjusted Tangible Assets equals Cdn.$; (c) the Combined Tangible Assets of the Loan Parties (item 9(a) above) comprise % of the Consolidated Non-Lindbergh Non-Adjusted Tangible Assets (item 9(b) above); (d) the Consolidated Non-Adjusted Tangible Assets of the Lindbergh Subsidiary equals Cdn. $ [not applicable if Lindbergh Subsidiary is not in existence or is a Loan Party]; and (e) the Consolidated Tangible Assets of the Borrower equals Cdn. $; As of the end of this Fiscal [Quarter/Year]: (a) the aggregate outstanding amount of Non-Recourse Debt of the Borrower and its Subsidiaries is Cdn. $; and (b) the aggregate outstanding amount of Non-Recourse Debt of the Lindbergh Subsidiary obtained to finance the development of the Lindbergh Properties is Cdn. $; As of the end of this Fiscal [Quarter/Year]: (a) aggregate Investments in and asset transfers to the Lindbergh Subsidiary by the Loan Parties equals Cdn. $; and (b) aggregate Debt in the Lindbergh Subsidiary (other than Debt owing to a Loan Party) is Cdn. $; Attached hereto is a current organizational chart of the Borrower and its Subsidiaries; Except where the context otherwise requires, all capitalized terms used herein have the same meaning as in the Credit Agreement; and This Certificate is given by the undersigned officer in his capacity as an officer of the Borrower without any personal liability on the part of such officer. Executed at the City of Calgary, in the Province of Alberta this day of , . PENGROWTH ENERGY CORPORATION Per: Name: Title: - 2 - Exhibit B To the Second Amending Agreement dated July 29, 2013 Between Pengrowth Energy Corporation, as Borrower, and a syndicate of Lenders with Royal Bank of Canada as Administrative Agent Schedule A to the Amended and Restated Credit Agreement dated as of January 1, 2011 between PENGROWTH ENERGY CORPORATION as Borrower and a syndicate of Lenders with ROYAL BANK OF CANADA as Administrative Agent COMMITMENTS AND ADDRESSES LENDER FRONTED LC COMMITMENT COMMITMENT Royal Bank of Canada Suite 3900, 888 – 3rd Street S.W. Calgary, Alberta T2P 5C5 Attention:[redacted] Fax No.:[redacted] Cdn. $50,000,000 Cdn. $135,000,000 Bank of Montreal 2200, 333 - 7th Avenue S.W. Calgary, Alberta T2P 2Z1 Attention:[redacted] Fax No.:[redacted] nil Cdn. $135,000,000 The Bank of Nova Scotia 2000, 700 – 2nd Street S.W. P.O. Box 2540 Calgary, AlbertaT2P 2W1 Attention:[redacted] Fax No.:[redacted] nil Cdn. $105,000,000 Canadian Imperial Bank of Commerce Oil and Gas Group 855 - 2nd St. S.W., 9th floor (East Tower, Bankers Hall) Calgary, Alberta T2P 2P2 Attention:[redacted] Fax No.:[redacted] nil Cdn. $105,000,000 The Toronto-Dominion Bank Corporate Banking 800, 324 – 8th Avenue S.W. Calgary, AlbertaT2P 1E5 Attention:[redacted] Fax No.:[redacted] nil Cdn. $105,000,000 National Bank of Canada Corporate Banking Suite 2802, 450 – 1st Street S.W. Calgary, AlbertaT2P 5H1 Attention:[redacted] Fax No.:[redacted] nil Cdn. $85,000,000 Union Bank, Canada Branch Suite 730, 440 – 2nd Avenue S.W. Calgary, AlbertaT2P 5E9 Attention:[redacted] Fax No.:[redacted] nil Cdn. $85,000,000 Alberta Treasury Branches 600, 444 - 7th Avenue S.W. Calgary, AlbertaT2P 0X8 Attention:[redacted] Fax No.:[redacted] nil Cdn. $70,000,000 Sumitomo Mitsui Banking Corporation of Canada Suite 1400, Ernst & Young Tower Toronto-Dominion Centre, P.O. Box 172, 222 Bay Street Toronto, OntarioM5K 1H6 Attention:[redacted] Fax No.:[redacted] nil Cdn. $70,000,000 HSBC Bank Canada 8th Floor, 407 – 8th Avenue S.W. Calgary, AlbertaT2P 1E5 Attention:[redacted] Fax No.:[redacted] nil Cdn. $52,500,000 - 2 - Citibank, N.A., Canadian Branch Suite 4000, 525 – 8th Avenue S.W. Calgary, AlbertaT2P 1G1 Attention:[redacted] Fax No.:[redacted] nil Cdn. $52,500,000 Total: Cdn. $50,000,000 Cdn. $1,000,000,000 - 3 -
